Citation Nr: 0210463	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  00-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist 
disability

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from January 1999 and January 2000 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned member of the 
Board at a hearing on April 22, 2002.  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.

The January 2000 rating decision also denied service 
connection for a right hand injury.  This decision was not 
appealed and is not currently before the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.  

2. Service connection for a right wrist disability was denied 
by the Board in decisions dated in January 1957 and June 
1958.

3. Evidence submitted by the veteran since the June 1958 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for a right wrist 
disability.

4. A right shoulder disability did not have its onset in 
service, did not increase in severity during a period of 
service, and is not otherwise related to service or a 
service-connected disability.


CONCLUSIONS OF LAW

1. The January 1957 and June 1958 Board decisions are final.  
38 U.S.C. § 3304(b) (1952, Supp. 1957); C.F.R. § 19.5 
(1956); currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001).

2. New and material evidence has not been submitted to reopen 
the veteran's claims of entitlement to service connection 
for a right wrist disability and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

3. A right shoulder disability was not incurred in or 
aggravated by active service, and is not proximately due 
to or the result of service-connected disability .  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence to reopen a claim for service 
connection for a right wrist disability

Entitlement to service connection for a right wrist 
disability was denied by the Board in decisions dated in 
January 1957 and June 1958.  These decisions were not 
appealed and are final.  38 U.S.C. § 3304(b) (1952, Supp. 
1957); C.F.R. § 19.5 (1956); currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).  
Service connection was denied because there was no evidence 
that established any link between the veteran's right wrist 
disability and his military service. 

Prior, unappealed Board decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for residuals 
of a head injury was filed prior to August 29, 2001.  
Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  The Board denied reopening of the claim on the 
basis of no new and material evidence in a decision dated in 
February 1992.  The last adjudication on the merits of the 
entire claim, however, were the decisions in 1957 and 1958.  
Therefore, in order to determine whether new and material 
evidence has been submitted, the Board will review evidence 
submitted since the 1958 Board decision.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq.; see Duty to Assist Regulations for VA, 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  This law rewrites 
the "duty to assist" provisions of 38 U.S.C. §§ 5100-5107, 
to eliminate the well-grounded claim requirement, and 
requires the Secretary to provide additional assistance in 
developing all facts pertinent to a claim for benefits under 
title 38 of the United States Code.  However, the VCAA does 
not require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence has been 
submitted.  38 U.S.C. §5103A(f) (West 1991 and Supp. 2001).

In December 1998, the veteran requested reopening of his 
claim for service connection for a right wrist disability.

The veteran has been notified by the RO of the information 
and evidence required to substantiate his claim.  38 U.S.C. 
§ 5103(a) (West 1991 & Supp. 2001).  In the January 1999 
rating decision, and the January 1999 Statement of the Case, 
the RO has indicated that the veteran's claim has been denied 
because he has not offered any new and material evidence 
showing that his right wrist disability is linked to service.  
The veteran was notified as to the type of information that 
would be necessary to substantiate his claim, specifically 
evidence showing that there was a link between his military 
service and his right wrist disability.  The veteran was 
provided a hearing before a Member of the Board in April 2002 
where he was able to testify regarding his claim.  The 
veteran was asked to bring additional evidence necessary to 
substantiate his claim to the Board hearing by letter dated 
in March 2002.  The statement of the case notified the 
veteran that if he identified additional evidence and 
submitted proper authorization, VA would assist in obtaining 
any additional evidence.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The Board therefore concludes that the veteran was adequately 
informed of the information and evidence needed to 
substantiate his claim, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The January 1957 and June 1958 Board decisions essentially 
denied service connection for a right wrist disability 
because the evidence did not show that there was a link 
between the veteran's disability and his military service.  
It was noted that the veteran's service medical records did 
not show any diagnosis of or treatment for any wrist injury 
or disability, and that on separation, all findings were 
negative, and the veteran was determined to be in good health 
with no physical complaints.  The Board considered this 
evidence and the statement from a service buddy of the 
veteran, and determined that service connection was not 
warranted.

Evidence submitted since the June 1958 Board decision 
consists of private physician outpatient treatment notes 
dated from March 1986 to May 1986, and from March 1998, as 
well as a letter from the veteran's private physician, Dr. 
Braud dated in December 1998.  Additionally, there are VA 
outpatient treatment notes dated from May 1956 through 
February 1998.  Lastly, the veteran testified at a hearing 
before the RO in October 1990 and at a hearing before the 
Board in April 2002.  Dr. Braud's letter states the veteran's 
recitation of his medical history but does not provide any 
etiology for the veteran's medical condition other than to 
repeat the veteran's statements regarding his history. The 
treatment notes do not indicate any etiology for the 
veteran's right wrist disability. 

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of evidence 
showing a link between his military service and his right 
wrist disability.  The private physician treatment notes from 
1986 related to complaints other than his wrist, with the 
only notation regarding the wrist being a noted history of a 
right wrist fusion.  Treatment notes from March 1998 do not 
indicate any etiology for a right wrist disability, and Dr. 
Braud's letter dated in December 1998 recites the veteran's 
history as provided by the veteran but does not offer any new 
or independent basis on which to determine the etiology of 
the veteran's right wrist disability.  The VA treatment 
records which are dated from May 1956 to February 1998 do not 
indicate the etiology of the veteran's right wrist 
disability.  At best, these notes indicate the veteran's 
statements that he injured his wrist in service with no 
supporting evidence other than the veteran's statements, 
which were previously considered by the Board in 1957 and 
1958.  The veteran testified that he injured his wrist in 
service in 1945 or 1946 and that he was treated at a hospital 
in Giessen, Germany.  The Board presumes the evidence to be 
credible, but this evidence is not material to the issue of 
whether or not there is a link between the veteran's military 
service and his right wrist disability.  The records are 
silent on this point other than the veteran's own statements 
which have previously been considered by the Board and 
therefore are not new.  The Board has previously attempted to 
obtain records from Giessen hospital and no such records were 
found.  The testimony regarding the circumstances of his 
injury is credible but is duplicative of evidence offered in 
1957 and 1958 and therefore is not new and cannot form the 
basis to reopen the veteran's claim for service connection 
for a right wrist disability.

Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that the evidence did not show a link 
between the veteran's right wrist disability and his military 
service.  Since the new evidence does not show any such link 
beyond the veteran's testimony which was previously before 
the Board, the claim for service connection for a right wrist 
disability cannot be reopened.



II.  Service connection for a right shoulder disability

A.  Background

As noted above, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA).   
38 U.S.C.A. § 5100 et seq.; see Duty to Assist Regulations 
for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517(U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, the Board finds that the VA's duties, as set 
out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the January 
and February 2000 rating decisions, and the August 2001 
Statement of the Case, of what would be necessary, 
evidentiary wise, to grant the veteran's claim for service 
connection for a right shoulder disability.  The notices sent 
to the veteran discussed the available evidence and informed 
him that service connection was being denied because there 
was no medical evidence of a link to service, and no evidence 
of a link to another service-connected disability such that 
would warrant secondary service connection.  The Board 
therefore concludes that the veteran was adequately informed 
of the information and evidence needed to substantiate his 
claims, and the RO complied with VA's notification 
requirements.  Thus, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, 
voluminous VA outpatient treatment notes, and private 
physician outpatient treatment notes identified by the 
veteran.  The veteran testified at a hearing before a hearing 
officer in October 1990 and before a Member of the Board in 
April 2002.  The veteran has stated that additional service 
medical records are available at the hospital in Giessen, 
Germany, but the RO attempted to obtain these records in 1990 
and no such records were found.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  The veteran was asked to bring 
additional evidence necessary to substantiate his claim to 
the Board hearing by letter dated in March 2002.  The 
statement of the case notified the veteran that if he 
identified additional evidence and submitted proper 
authorization, VA would assist in obtaining any additional 
evidence.  In fact, it appears that all such relevant 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder.  
Therefore VA has met its obligation to inform the veteran of 
what evidence it will gather and what evidence the veteran 
will be expected to gather.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

B.  Evidence

The veteran's service medical records are negative for any 
mention of a shoulder injury or disability.  The veteran did 
not complain of a shoulder disability and received no 
treatment for the disability according to his service medical 
records.  His separation examination indicated that his 
health was good and there were no physical complaints or 
disabilities noted.

VA treatment notes dated from May 1956 to December 1977 are 
negative for any mention of a complaint regarding the 
veteran's right shoulder.  Private physician treatment notes 
dated from March 1986 to May 1986 are negative for any 
mention of a right shoulder disability.  

The first mention of a complaint regarding the right shoulder 
is in a VA treatment notes dated in August 1988.  Subsequent 
to that, there are additional notes indicating the veteran 
was complaining of pain in his right shoulder, and a VA 
outpatient treatment note dated in December 1992 indicates a 
decreased range of motion of the right shoulder.  A treatment 
note dated in April 1994 indicates a decreased range of 
motion of the shoulder and a diagnosis of generalized 
arthritis.  None of these treatment notes provide any 
etiology for the veteran's right shoulder disability.  
Nowhere is a link to military service suggested, nor is there 
any suggestion that his shoulder disability is linked to some 
other disability.  

The veteran's private physician, Dr. Braud states in his 
letter dated in December 1998 that the veteran has been 
experiencing pain in his shoulder since approximately 1988.  
His examination revealed crepitus of the right shoulder 
girdle.  Dr. Braud also noted gross limitation of supination 
and pronation of the right upper extremity.  There was no 
etiology opinion proffered by Dr. Braud.

C.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2001).

Applying the above to the facts of this case, the Board finds 
that the veteran does have a right shoulder disability, 
diagnosed as arthritis.  However, there is no indication that 
this is linked to service in any way.  There are no treatment 
notes indicating any etiology for the right shoulder 
disability.  The veteran's service medical records are 
completely negative for any mention of a right shoulder 
injury or disability and the separation examination does not 
indicate that any such disability was present at the time of 
discharge.  The veteran has testified that he was treated for 
a right shoulder disability in service but the service 
medical records do not show this and the veteran, while 
capable of describing symptoms, is not competent to testify 
as to a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Additionally, there is no 
continuity of symptomatology present.  The veteran was 
discharged from the military in 1946 and the first indication 
of a complaint regarding his shoulder is in 1988 more than 40 
years later.  Therefore, in the absence of a link to service, 
service connection is not warranted for a right shoulder 
disability.

The veteran has also stated his belief that his right 
shoulder disability should be service-connected as secondary 
to his right wrist disability.  Not only is there no medical 
evidence that establishes such a link, but the right wrist 
disability is itself not service-connected and therefore 
cannot serve as the basis for secondary service connection 
for a right shoulder disability.  38 C.F.R. § 3.310(a) 
(2001).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right wrist 
disability, and the claim is not reopened.

Service connection for a right shoulder disability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

